Case 2:20-cv-02586-GW-E Document 33-2 Filed 06/01/20 Page 1 of 2 Page ID #:227



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13   Arconic Inc. et al.,
                                                CASE NO. 2:20-cv-02586-GW(Ex)
14                              Plaintiffs,
                                                [PROPOSED] ORDER
15   vs.                                        STAYING CASE PENDING
16   Cal-Tron Plating, Inc. et al,              OUTCOME OF ARCONIC
                                                APPEAL
17                              Defendants.
18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-02586-GW-E Document 33-2 Filed 06/01/20 Page 2 of 2 Page ID #:228



 1         The Court, having considered Plaintiffs’ Motion for Order Staying Case, all
 2   papers submitted in support of and opposition to that motion, as well as argument of
 3   counsel, and finding good cause therefor, including the interests of justice,
 4   conservation of party and judicial resources, and judicial economy, Plaintiffs’ Motion
 5   for Order Staying Case is GRANTED.
 6         NOW, THEREFORE, IT IS ORDERED that:
 7         1.     This case is stayed pending the outcome of the appeal in Arconic Inc. et
 8   al. v APC Investment Co, et al., Case No. 2:14-cv-06456 GW (Ex.) (“Arconic”).
 9         2.     The stay shall commence upon entry of this Order and automatically
10   terminate the earlier of: (a) 30 days following the date that the Ninth Circuit’s decision
11   in Arconic becomes final and non-appealable, or (b) December 1, 2020.
12         3.     Defendants’ respective deadlines to respond to the Complaint are tolled
13   during the stay and are due the later of: (a) 30 days after the stay is lifted, or (b) the
14   time that was remaining for the Defendant to respond to the Complaint as of the date
15   the Court entered this Order.
16         4.     Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision
17   in Arconic within 5 court days of Plaintiffs’ notice of that decision.
18         5.     Within 21 days of the termination of the stay, the parties shall file a joint
19   status report and propose a date for a status conference with the Court.
20

21

22   Dated: ______________, 2020                     ______________________________
23
                                                     Hon. George H. Wu
                                                     United States District Judge
24

25

26

27

28

                                                   -2-
